Exhibit 10(ii)

FIRST AMENDMENT TO THE

EMPLOYMENT AGREEMENT

This First Amendment to the Employment Agreement (the “Amendment”), between
United Rentals, Inc. (the “Company”) and John Fahey (“Employee”), is made
effective as of August 30, 2006.

WHEREAS, the parties entered into an Employment Agreement on August 30, 2006
(the “Employment Agreement”);

WHEREAS, the parties desire to amend the Employment Agreement to clarify certain
payment terms for purposes of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and to correct certain provisions in accordance with
IRS Notice 2010-6.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company and Employee hereby agree as follows (all
capitalized terms used herein which are not defined herein shall have the
meanings given such terms in the Employment Agreement):

1. Section 3.1(a) of the Employment Agreement is hereby amended to read as
follows:

“In the event Employee’s employment was terminated by the Company without
“cause” (as defined below) or Employee resigned for a “good reason” (as defined
below), then the Company shall for a period of 12 months following such
termination of employment, pay to Employee every two weeks 1/26th of the base
salary paid to Employee by the Company during the 12-month period immediately
preceding termination of his employment (or if Employee was employed by the
Company for a period less than 12 months, the annualized base salary paid to
Employee by the Company for the period of employment preceding the Employee’s
termination) (the “Salary Continuation Payments”). Such Salary Continuation
Payments shall be paid at the times Employee’s base salary would have been paid
had Employee’s employment not terminated, provided, however, that the first
payment shall be on the sixtieth (60th) day after the date of Employee’s
termination, and such first payment shall be equal to the amounts that would
have been paid had payments begun immediately after the date of Employee’s
termination. Notwithstanding the foregoing, if necessary to comply with
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”), and applicable administrative guidance and regulations, the payment of
the Salary Continuation Payments shall be made as follows: (A) no payments shall
be made for a six-month period following the date of termination, (B) an amount
equal to six months of Salary Continuation Payments shall be paid in a lump sum
six months and one day following the date of termination

 

1



--------------------------------------------------------------------------------

with interest at the applicable federal rate pursuant to Section 1274 of the
Code, and (C) during the period beginning six months and one day following the
date of termination through the remainder of the 12-month period, payment of the
remaining amount of Salary Continuation Payments shall be made every two weeks
in accordance with the Company’s normal payroll practices. All Salary
Continuation Payments to Employee provided in this Section 3.1(a) are
conditioned upon (i) Employee’s execution of a separation agreement and general
release, in such form as the Company in its sole discretion determines and
(ii) Employee not revoking such separation agreement and general release within
the seven (7) day revocation period following his delivery of such separation
agreement and general release. The Company shall provide Employee with the
proposed form of the separation agreement and general release no later than
seven (7) days following the date of Employee’s termination, and Employee shall
execute such separation agreement and general release no later than fifty-two
(52) days after the date of Employee’s termination (and Employee shall be
provided a seven (7) day revocation period following his delivery of such
separation agreement and general release). In the event Employee fails to timely
execute (without revoking) the aforementioned separation agreement and general
release, or Employee at any time breaches any of the terms of this Agreement,
all provisions of this Agreement shall remain in effect for the full terms
specified herein, but the Company shall not be obligated to, or shall no longer
be obligated to, provide to Employee the Salary Continuation Payments.”

2. Section 9(g) of the Employment Agreement is hereby amended by adding the
following to the end thereof:

“If for any reason, such as imprecision in drafting, any provision of this
Agreement (or of any award of compensation, including, without limitation,
equity compensation or benefits) does not accurately reflect its intended
establishment of an exemption from (or compliance with) Code Section 409A, as
demonstrated by consistent interpretations or other evidence of intent, such
provision shall be considered ambiguous as to its exemption from (or compliance
with) Code Section 409A and shall be interpreted by the Company in a manner
consistent with such intent. To the extent that the right to any payment
(including the provision of benefits) under this Agreement provides for deferred
compensation within the meaning of Code Section 409A that is not exempt from
Code Section 409A as involuntary separation pay or a short-term deferral (or
otherwise), a termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for any payment or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Code Section 409A and,
for purposes of any such provision, references to

 

2



--------------------------------------------------------------------------------

a “termination,” “termination of employment,” or like terms shall mean
“separation from service”. Each payment under this Agreement shall be treated as
a separate payment for purposes of Code Section 409A. In no event may the
Employee, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement. All reimbursements and in-kind benefits provided
under this Agreement that constitute deferred compensation within the meaning of
Section 409A of the Code shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, without limitation, that
(i) subject to any shorter time periods provided herein, in no event shall such
reimbursements and payments by the Company under this Agreement be made later
than the end of the calendar year next following the calendar year in which the
applicable fees and expenses were incurred; (ii) the amount of such
reimbursements, payments and in-kind benefits that the Company is obligated to
pay or provide in any given calendar year shall not affect the reimbursements
and in-kind benefits that the Company is obligated to pay or provide in any
other calendar year (except that a plan providing medical or health benefits may
impose a generally applicable limit on the amount that may be reimbursed or
paid); (iii) the Employee’s right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (iv) in no event shall the Company’s obligations to make such
reimbursements or to provide such in-kind benefits apply later than the
Employee’s remaining lifetime (or if longer, through the 20th anniversary of the
effective date of this Agreement).”

3. Except as set forth in this Amendment, the Employment Agreement shall remain
in effect as prior to the date hereof.

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed on
its behalf by an officer thereunto duly authorized and Employee has duly
executed this Amendment, all as of the date and year first written above.

 

UNITED RENTALS, INC.      EMPLOYEE    By:  

/s/ William B. Plummer

    

/s/ John Fahey

   Name:  

William B. Plummer

     John Fahey    Title:  

Executive Vice President and Chief Financial Officer

     Date:   

 

   Date:  

 

          

 

3